 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    KATHRYN ARLENE CLEMENT,                            Case No. 2:17-cv-02730-GMN-PAL
12                       Petitioner,                     ORDER
13            v.
14    STATE OF NEVADA, et al.,
15                       Respondents.
16

17           Petitioner has filed an amended petition (ECF No. 8). After reviewing it, the court

18   reconsiders its denial of petitioner’s motion for appointment of counsel. The court will appoint

19   counsel to represent petitioner.

20           IT THEREFORE IS ORDERED that the portion of the court’s order of April 25, 2018

21   (ECF No. 6) that denied petitioner’s motion for appointment of counsel (ECF No. 2) is

22   VACATED.

23           IT FURTHER IS ORDERED that petitioner’s motion for appointment of counsel (ECF

24   No. 2) is GRANTED. The Federal Public Defender is provisionally appointed to represent

25   petitioner.

26           IT FURTHER IS ORDERED that the Federal Public Defender shall have thirty (30) days

27   from the date that this order is entered to undertake direct representation of petitioner or to

28   indicate to the court his inability to represent petitioner in these proceedings. If the Federal
                                                         1
 1   Public Defender does undertake representation of petitioner, he shall then have sixty (60) days to

 2   file an amended petition for a writ of habeas corpus. If the Federal Public Defender is unable to

 3   represent petitioner, then the court shall appoint alternate counsel.

 4          IT FURTHER IS ORDERED that neither the foregoing deadline nor any extension

 5   thereof signifies or will signify any implied finding of a basis for tolling during the time period

 6   established. Petitioner at all times remains responsible for calculating the running of the federal

 7   limitation period under 28 U.S.C. § 2244(d)(1) and timely asserting claims.

 8          IT FURTHER IS ORDERED that the clerk shall electronically serve both the Attorney

 9   General of the State of Nevada and the Federal Public Defender a copy of the amended petition

10   (ECF No. 8) and a copy of this order.

11          IT FURTHER IS ORDERED that respondents’ counsel shall enter a notice of appearance

12   within twenty (20) days of entry of this order, but no further response shall be required from

13   respondents until further order of the court.

14          IT FURTHER IS ORDERED that, notwithstanding Local Rule LR IC 2-2(g) paper copies

15   of any electronically filed exhibits need not be provided to chambers or to the staff attorney,

16   unless later directed by the Court.

17          DATED: October 5, 2018
18                                                                 ______________________________
                                                                   GLORIA M. NAVARRO
19                                                                 Chief United States District Judge
20
21

22

23

24

25

26
27

28
                                                        2
